Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 1 of 12                        PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 MOBILE DIVISION

      WILLIAM HARRISON,                                )
                                                       )
              Plaintiff,                               )
                                                       )
      v.                                               )   CIVIL ACTION NO.: ________________
                                                       )
      STEVE JAMES FORDE,                               )
                                                       )
              Defendant.                               )
                                                       )
                                                       )

                                            COMPLAINT

        Plaintiff William Harrison (“Harrison” or “Plaintiff”) states the following for his

Complaint against Defendant Steve James Forde (“Forde” or “Defendant”):

                           PARTIES, JURISDICTION AND VENUE

        1.      Plaintiff William Harrison is an individual older than 19 years who resides in Harris

County, Texas.

        2.      Defendant Forde is an individual older than 19 years who resides in Baldwin

County, Alabama, which is within the Southern District of Alabama, Mobile Division.

        3.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000, exclusive of interest and costs, and because Harrison and

Forde are citizens of different States.

        4.      Venue is proper in the Southern District of Alabama under 28 U.S.C. § 1391

because Forde resides in this district and because a substantial part of the events or omissions

giving rise to the claims occurred in this district.
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 2 of 12                       PageID #: 2




                                   FACTUAL ALLEGATIONS

          5.      On January 21, 2020, the first case of a novel coronavirus (COVID-19) was

confirmed in Washington, “where a man in his 30s developed symptoms after returning from a

trip to Wuhan.” Derrick Bryson Taylor, How the Coronavirus Pandemic Unfolded: a Timeline,

N.Y. Times (June 9, 2020) at https://www.nytimes.com/article/coronavirus-timeline.html.

          6.      As COVID-19 spread across the United States, it became apparent there was an

inadequate supply of personal protective equipment (PPE) for first responders, healthcare workers,

and others providing essential services—and there was not nearly enough domestic PPE supply to

satisfy the demand for PPE in America:

          PPE shortages are currently posing a tremendous challenge to the U.S. healthcare
          system because of the COVID-19 pandemic. Healthcare facilities are having
          difficulty accessing the needed PPE and are having to identify alternate ways to
          provide patient care.

U.S. Centers for Disease Control & Prevention, Strategies to Optimize the Supply of PPE and

Equipment, (May 18, 2020) available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-

strategy/index.html.

          7.      “Hospitals struggled to purchase the equipment from their suppliers. One hospital

supplier reported a delay of three to six months for N95 and surgical masks.” Ken Alltucker,

“Hospitals have shortages of protective equipment, specialists as they treat coronavirus patients,

federal        watchdog    reports,”    USA     Today      (Apr.    6,    2020)    available     at

https://www.usatoday.com/story/news/health/2020/04/06/federal-watchdog-reports-hospitals-

face-shortage-n-95-masks-surgical-masks-face-shields-gowns-and-gl/2954191001/.           “Demand

sent prices skyrocketing. One administrator reported masks that once cost 50 cents each now

exceed $6.” Id.




                                                  2
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 3 of 12                       PageID #: 3




       8.      In March 2020, Harrison was introduced to Kristian Agoglia (“Agoglia”). Agoglia

had experience in crisis supply and logistics. Thereafter, Harrison and Agoglia decided to enter

into a joint venture to source and supply PPE to states, municipalities, and businesses, which would

be funded almost exclusively by Harrison’s capital.

       9.      Around that time, Forde was sourcing PPE from China and having it delivered to

or through the Port of Mobile, Alabama where he would sell it to purchasers in the United States.

       10.     Forde began discussing the sale of KN95 respirator masks (“Respirator Masks”)

with Harrison and Agoglia in late March 2020.

       11.     Forde communicated with Harrison via phone, email and text. During some of these

communications, Forde indicated he was in Alabama. Forde also owns several Alabama

businesses, including Ausbama LLC, Ausbama Property LLC, and Ausbama Music LLC. Forde

communicated with Harrison via email through his Ausbama email account.

       12.     In early April 2020, Forde represented to Harrison and Agoglia that he had sourced

three million Respirator Masks in China and would sell them to Harrison and Agoglia for

$6,600,000. Harrison and Agoglia were interested in the deal, but only if the Respirator Masks

could be delivered quickly. In particular, Harrison told Forde that the date by which Forde could

deliver the Respirator Masks was a critical term of any agreement because the market for

Respirator Masks was evolving and the value of the Respirator Masks on the market was likely to

diminish as supply caught up with demand.

       13.     Shortly thereafter, Forde represented to Harrison that he had secured three million

Respirator Masks in China. Forde further represented to Harrison that he had an aircraft reserved

to ship the Respirator Masks from China which could depart from China within forty-eight hours

of the time he received payment of the $6,600,000. Upon information and belief, Forde never




                                                 3
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 4 of 12                      PageID #: 4




intended to deliver the Respirator Masks and instead made the proposal as part of an unlawful

scheme under which he intended to steal the money paid by Harrison for the Respirator Masks

under the agreement.

       14.     In furtherance of his wrongful scheme, Forde sent an invoice dated April 9, 2020

in the amount of $6,600,000.00 for the three million Respirator Masks and requested that Harrison

wire the funds to a Pinnacle Bank account. Harrison paid $6,600,000.00 funds to Forde by wire

transfer on the same day to pay for the Respirator Masks.

       15.     The day after Harrison wired $6,600,000 to Forde, Forde sent an email indicating

that there would be a delay in the date he could deliver the Respirator Masks because someone

else had purchased the Respirator Masks he had originally secured to fulfill the order, but that it

would only “change the timeline slightly.” Forde then assured Harrison and Agoglia that he had

already secured three million good quality Respirator Masks from another manufacturer. He also

represented that the delay would not affect his ability to deliver the Respirator Masks to Harrison

and Agoglia.

       16.     Forde also returned $1,000,000 to Harrison on April 10, 2020, telling Harrison that

he only needed $5,600,000.00 to purchase the Respirator Masks from the new manufacturer.

       17.     Agoglia responded that he and Harrison would consider changing their agreement

to accept a delay in the delivery of the Respirator Masks, but asked that Forde provide a new

delivery schedule so that he and Harrison could decide whether to proceed with the purchase of

the Respirator Masks or have Harrison’s money returned.

       18.     In an effort to keep Harrison’s money, Forde sent another email on April 10 stating

“[d]efinitely have 3 Million masks coming from same manufacturer. . . . They will be delivered

250-450k per day for 7 days.”




                                                4
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 5 of 12                        PageID #: 5




       19.     Harrison and Agoglia agreed to the new delivery schedule of the Respirator Masks.

       20.     During this time, Harrison and Agoglia were sourcing customers in the United

States. One of these customers needed approximately 100,000 masks immediately. To fulfill that

order, Forde told Harrison and Agoglia that he had 13,000 masks waiting to clear Customs in

Mobile, Alabama and another 83,000 masks arriving in Mobile the next weekend. Forde received

these masks in the Port of Mobile and had them delivered directly to the customer in Florida in

late April 2020.

       21.     Forde further represented in his April 15, 2020 email that he could have the three

million Respirator Masks delivered within two weeks. Forde represented that he could fulfill the

order through one of two manufacturers. Specifically, he stated that one Chinese manufacturer had

already produced 1.5 million masks that would likely ship in less than a week and would take three

days to get to Customs and another one to three days to clear Customs. Forde stated that while this

manufacturer needed to be added to the FDA’s approved list before the masks could be shipped,

he had already received verification that the FDA had approved the manufacturer to be added to

the list and that the addition was “imminent.” Alternatively, Forde represented that he had 1 million

masks a day being shipped from another Chinese manufacturer that was already on the FDA’s

approved list. These shipments were going to begin in one week and would take the same amount

of time in transit and to clear Customs.

       22.     Forde then sent Harrison and Agoglia another email later on April 15, 2020 with

pictures that he represented were images of the masks he had secured to fulfill the order of

Respirator Masks under the agreement. Forde further represented that the three million Respirator

Masks were being manufactured by Dongguan Dacheng Electronic Technology Co., Ltd. Forde




                                                 5
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 6 of 12                        PageID #: 6




also provided Harrison and Agoglia with a technical data sheet as well as a PPE Test Report on

the Respirator Masks.

       23.     Harrison relied on Forde’s representations and agreed to give Forde up to two

weeks, or until April 29, 2020, to deliver the Respirator Masks.

       24.     Forde failed to deliver the Respirator Masks by April 29, 2020. On April 30, 2020,

Harrison attempted to reach Forde to request that Forde return his money. Forde responded that he

would call Harrison, but he failed to do so.

       25.     On May 2, 2020, Harrison requested in writing that Forde provide a full refund of

the $5,600,000.00 he had paid to Forde under the agreement. The same day, Forde agreed in

writing to provide a full refund of the $5,600,000.00.

       26.     On May 6, 2020, Harrison followed up with Forde and asked when Forde was going

to send the wire of the $5,600,000 refund. Forde did not respond.

       27.     On May 7, 2020, Harrison followed up again. Forde responded to Harrison that he

was collecting some invoices and would wire the funds to Harrison in twelve days. Harrison then

requested that Forde send him partial refund amounts as he collected invoices rather than waiting

to send the full amount of the refund all at once. Forde stated, “I will pay it down as I can.”

       28.     On May 11, 2020, after not receiving a refund from Forde of any portion of his

money, Harrison requested that Forde return at least $1,000,000 within a day or two. Forde

responded that he was “working on it all.” He said that the manufacturer that was to provide

Respirator Masks for Harrison and Agoglia was no longer approved by the FDA and that the FDA

had reduced the number of approved manufacturers from eighty to thirteen. Forde represented that

he could use Harrison’s money to try to get Respirator Masks from one of the thirteen approved




                                                  6
 Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 7 of 12                       PageID #: 7




manufacturers. Harrison told him he was not interested in this proposal and asked when Forde

would send the first wire. Forde responded that it “should be this week.”

         29.   On May 19, 2020, Harrison requested that Forde send the full refund to him within

the week.

         30.   Forde responded that he “was trying to get some things moved around.” He further

said that “I am working through it and will get it all sorted out.”

         31.   In late May or early June, Forde approached Harrison and Agoglia and told them

that he had 10 million Respirator Masks in California and would sell them to Harrison and Agoglia

for $3.25 each, who could then resell them for a profit to try to recoup the $5,600,000 he owed to

Harrison. Harrison declined the offer and again requested a full refund of the $5,600,000.

         32.   Since then, Forde has failed to refund any of Harrison’s $5,600,000.

                                      CAUSES OF ACTION

                                 Count One: Breach of Contract

         33.   Harrison realleges the factual allegations of paragraphs 5-32 as if set forth here in

full.

         34.   In April 2020, Forde offered to sell Harrison three million Respirator Masks for

$6,600,000.00 which would depart from China en route to the United States within forty-eight

hours of receiving payment.

         35.   Harrison accepted Forde’s offer and paid $6,600,000.00 to Forde for the Respirator

Masks.

         36.   After failing to secure the Respirator Masks, Forde returned $1,000,000.00 to

Harrison the following day.

         37.   Harrison agreed to extend the deadline by which the Respirator Masks would need

to be delivered to April 29, 2020.


                                                  7
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 8 of 12                             PageID #: 8




        38.        Forde breached the agreement because he failed to deliver the three million

Respirator Masks by April 29, 2020.

        39.        Forde agreed to refund the remaining $5,600,000.00 Harrison paid for the

Respirator Masks.

        40.        Forde has failed to return the money Harrison paid for the Respirator Masks.

        41.        As a result of Forde’s breach of the agreement, Harrison has been damaged.

                                         Count Two: Conversion

        42.        Harrison realleges the factual allegations of paragraphs 5-32 if set forth here in full.

        43.        Forde wrongfully and intentionally converted Harrison’s personal property by

wrongfully benefiting from, taking, detaining, interfering and assuming ownership, dominion and

control over it.

        44.        Harrison demanded the return of his $5,600,000, and Forde has failed or refused to

return the $5,600,000..

        45.        Forde used these funds for his own purposes and Harrison did not consent to

Defendant’s conduct.

        46.        As a result of this conversion, Harrison has been damaged.

                                           Count Three: Fraud

        47.        Harrison realleges the factual allegations of paragraphs 5-32 if set forth here in full.

On or about April 9, 2020, Forde intentionally, recklessly, negligently and/or innocently

misrepresented to Harrison multiple existing material facts including that he had already secured

three million Respirator Masks in China and that he had an aircraft reserved to ship 3 million

Respirator Masks from China within forty-eight hours of receipt of payment.




                                                      8
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 9 of 12                         PageID #: 9




         48.   Harrison    reasonably     relied       on   the   above-described    false,   material

misrepresentations to his detriment by, among other things, paying Forde $6,600,000 on April 9,

2020, $5,600,000 of which has not been returned.

         49.   On or about April 10, 2020, Forde intentionally, recklessly, negligently and/or

innocently misrepresented to Harrison that another purchaser had purchased the 3 million

Respirator Masks he had originally secured, but that he had already secured 3 million Respirator

Masks from another manufacturer that would be delivered at a later date.

         50.   On or about April 15, 2020, Forde emailed photographs of the Respirator Masks

and technical data sheets regarding these masks which he intentionally, recklessly, negligently

and/or innocently misrepresented were the Respirator Masks he had secured to fulfill Harrison’s

order.

         51.   Harrison    reasonably     relied       on   the   above-described    false,   material

misrepresentations to his detriment by, among other things, allowing Forde an additional two

weeks to deliver the Respirator Masks rather than having his money returned.

         52.   Forde benefitted as a result of the fraudulent misrepresentations by receiving and

using the $5,600,000 for his own unlawful purposes.

         53.   As a result of Forde’s fraud, Harrison has been damaged.

                                 Count Four: Promissory Fraud

         54.   Harrison realleges the factual allegations of paragraphs 5-32 if set forth here in full.

         55.   Forde made material promises to Harrison knowing they would likely induce

Harrison to pay $5,600,000 for the Respirator Masks and to continue to allow him to keep the

$5,600,000 for a period of time thereafter, including:




                                                   9
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 10 of 12                       PageID #: 10




               a.      On April 10, 2020 representing that while the 3 million Respirator Masks

                       were no longer available from the original manufacturer, they could be

                       sourced from a different manufacturer with a slight delay in delivery, that it

                       would not affect his ability to deliver the masks and that they would be

                       delivered in smaller shipments within a two week period;

               b.       On April 15, 2020, Forde promised he would deliver the masks within two

                       weeks through one of two manufacturers which he described in detail; and,

               c.      On May 2, 2020, after failing to deliver the masks within the agreed-upon

                       time period, that Forde would issue a full refund to Harrison; and,

               d.      Promising on multiple occasions thereafter that he would return Harrison’s

                       money.

        56.    Forde did not intend to keep these promises at the time they were made, and Forde

intended to deceive Harrison when he made the promises.

        57.    Harrison reasonably relied on the above-described promises to his detriment by,

among other things, paying Forde $5,600,000 and allowing Forde to have his money for additional

time rather than returning it.

        58.    Forde benefitted as a result of his fraudulent conduct by keeping the $5,600,000 for

his own unlawful purposes.

        59.    As a result of Forde’s fraud, Harrison has been damaged.



                                 Count Five: Unjust Enrichment

        60.    Harrison realleges the factual allegations of paragraphs 5-32 as if set forth here in

full.




                                                 10
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 11 of 12                        PageID #: 11




         61.   Harrison paid $5,600,000 to Forde in reliance on the representations alleged above.

         62.   Forde failed to deliver the 3 million Respiratory Masks as promised.

         63.   Forde knowingly accepted and continues to retain the $5,600,000 paid by Harrison.

         64.   The retention of the funds by Forde under the circumstances is wrongful,

inequitable and constitutes unjust enrichment.

                              Count Six: Money Had and Received

         65.   Harrison realleges the factual allegations of paragraphs 5-32 as if set forth here in

full.

         66.   Forde had no right or claim to the funds provided to him by Harrison.

         67.   Forde has retained money paid by Harrison after being requested to return the

funds.

         68.   In equity and good conscience, the money was improperly paid to Forde because

of mistake or fraud.

                                         Prayer for Relief

         Harrison requests this Court to enter judgment in his favor and against Forde for

compensatory and punitive damages and any additional relief this Court determines is just,

including, without limitation, interest, reasonable attorneys’ fees, and costs of court.




                                                 11
Case 1:20-cv-00360-WS-N Document 1 Filed 07/17/20 Page 12 of 12         PageID #: 12




July 17, 2020                    Respectfully submitted,

                                 s/Robert E. Battle
                                 Robert E. Battle
                                 Alabama Bar Number: ASB-7807-T67R
                                 Harlan F. Winn, III
                                 Alabama Bar Number: ASB-7322-N73H
                                 Attorneys for Plaintiff William Harrison

                                 BATTLE & WINN LLP
                                 2901 Second Avenue South, Suite 220
                                 Birmingham, AL 35233
                                 Telephone: (205) 397-8160
                                 Facsimile: (205) 397-8179
                                 Email: rbattle@battlewinn.com
                                           hwinn@battlewinn.com




SUMMONS AND COMPLAINT TO BE SERVED VIA PRIVATE PROCESS SERVER:




                                      12
